DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 1/24/2022 is acknowledged.
Claims 1,7, and 9 are amended.
Claims 1-13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As amended, claims 1 and 9 recite wherein the aperiodic ZP CSI-RS triggered by the single DCI is applied to the plurality of slots in which the PDSCH is received. After carefully examining the instant disclosure, the examiner respectfully submits that support for this amendment is lacking and the addition of said limitation is new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 9, the newly amended limitation states the aperiodic ZP CSI-RS is applied to the plurality of slots in which the PDSCH is received.  This limitation contradicts the limitation that states:  the PDSCH is not received in resources related to aperiodic ZP CSI-RS of all the plurality of slots.  The 
Claims 2-4 and 10-13 are rejected because they depend from a rejected claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200077427) in view of Kakishima (US 20200028655).
Re claim 1:
Li discloses receiving a single downlink control information (DCI) for scheduling PDSCH in a plurality of (Para.[0025]  the scheduling information includes an aperiodic zero-power (ZP) CSI-RS indication field that is newly added to the DCI and Para.[0023]  where the number of bits occupied by downlink control information (DCI) in the scheduling information is a maximum number of bits occupied by the DCI that is ); 
receiving, in the plurality (Para.[0003] When the UE receives downlink data (such as a physical downlink shared channel (PDSCH)) and Para.[0040]  The transceiver is used to receive and transmit data under control of the processor and Para.[0026]  Optionally, in a case that the DCI is DCI of a carrier configured with an aperiodic CSI-RS, the step of performing the PDSCH rate matching based on the scheduling information includes: obtaining values of bits of a part of or all of an area in the scheduling information, where the area is used to indicate the PDSCH rate matching and includes the aperiodic ZP CSI-RS indication field; and performing the PDSCH rate matching based on a state corresponding to the values of the bits), 
wherein the aperiodic ZP CSI-RS (Para.[0003]  an RE for transmitting the CSI-RS cannot be used for transmitting the PDSCH; hence, PDSCH rate matching needs to be performed in consideration of the semi-statically configured periodic CSI-RS and Para.[0014-0015]  Optionally, the configuring the number of bits occupied by the DCI used to indicate the PDSCH scheduling on each of all carriers corresponding to the to-be-scheduled terminal to be N includes: adding an aperiodic zero-power (ZP) CSI-RS indication field occupying a corresponding number of bits to the DCI of each carrier based on the N and Para.[0026]  Optionally, in a case that the DCI is DCI of a carrier configured with an aperiodic CSI-RS, the step of performing the PDSCH rate matching based on the scheduling information includes: obtaining values of bits of a part of or all of an area in the scheduling information, where the area is used to indicate the PDSCH rate matching and includes the aperiodic ZP CSI-RS indication field; and performing the PDSCH rate matching based on a state corresponding to the values of the bits), and
(Para.[0003]  an RE for transmitting the CSI-RS cannot be used for transmitting the PDSCH; hence, PDSCH rate matching needs to be performed in consideration of the semi-statically configured periodic CSI-RS and Para.[0014-0015]  Optionally, the configuring the number of bits occupied by the DCI used to indicate the PDSCH scheduling on each of all carriers corresponding to the to-be-scheduled terminal to be N includes: adding an aperiodic zero-power (ZP) CSI-RS indication field occupying a corresponding number of bits to the DCI of each carrier based on the N).
As shown above, Li discloses receiving data on a PDSCH and performing PDSCH rate matching based on DCI.  Li does not explicitly disclose PDSCH rate matching is receiving the PDSCH.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a PDSCH is received because PDSCH rate matching is performed for PDSCH reception.
Li does not explicitly disclose triggering aperiodic and a plurality of slots.
Kakishima discloses triggering aperiodic and a plurality of slots (Para.[0049]  The UE 10 receives the DCI that triggers the aperiodic ZP CSI-RS and receives the aperiodic ZP CSI-RS based on a ZP CSI-RS resource specified using the DCI  and Para.[0054]  The CSI-RS configuration indicates a time/frequency-multiplexing location of the REs associated with the ZP CSI-RS in a slot (subframe)).
Li and Kakishima are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to explicitly show a resource as a slot and that the DCI triggers the aperiodic ZP CSI-RS as taught by Kakishima in order to enhance flexibility of scheduling resources (Kakishima Para.[0010]).
Re claim 2:
As discussed above, Li in view of Kakishima meets all the limitations of the parent claims.
Li does not explicitly disclose wherein the information for triggering the aperiodic ZP CSI-RS includes information about a resource among a plurality of resources configured for the aperiodic ZP CSI-RS.
Kakishima discloses wherein the information for triggering the aperiodic ZP CSI-RS includes information about a resource among a plurality of resources configured for the aperiodic ZP CSI-RS (Para.[0049]  The UE 10 receives the DCI that triggers the aperiodic ZP CSI-RS and receives the aperiodic ZP CSI-RS based on a ZP CSI-RS resource specified using the DCI  and Para.[0054]  The CSI-RS configuration indicates a time/frequency-multiplexing location of the REs associated with the ZP CSI-RS in a slot (subframe)).
Li and Kakishima are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to explicitly show information about a resource as taught by Kakishima in order to enhance flexibility of scheduling resources (Kakishima Para.[0010]).
Re claim 3:
Li discloses wherein a ZP CSI-RS pattern corresponding to the resource is applied to all the plurality of slots (Para.[0065]  Aperiodic or aperiodic ZP CSI-RSs corresponding to the PDSCH rate matching are configured respectively in all CSI processes of all carriers).
Re claim 4:
As discussed above, Li in view of Kakishima meets all the limitations of the parent claims.
Li discloses receiving configuration information (Para.[0007]  Another example of aperiodic CSI-RS is a multi-shot CSI-RS, which is an aperiodic CSI-RS transmitted multiple times. A period and a subframe offset of the multi-shot CSI-RS still need to be configured by a high-layer signaling and indicated by the IE field of subframe config and Para.[0065]  Aperiodic or aperiodic ZP CSI-RSs corresponding to the PDSCH rate matching are configured respectively in all CSI processes of all carriers).
Li does not explicitly disclose about the plurality of resources.
Kakishima discloses about the plurality of resources (Para.[0036]  the BS 20 may transmit ZP CSI-RS resource configuration information to the UE 10 via higher layer signaling such as Radio Resource Control (RRC) signaling).
Li and Kakishima are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to explicitly show information about a resource as taught by Kakishima in order to enhance flexibility of scheduling resources (Kakishima Para.[0010]).
Re claim 5:  
Claim 5 is rejected on the same grounds of rejection set forth in claim 1.  Li discloses a processor and a computer memory connected to the processor (Fig. 6).
Re claim 6:  Claim 6 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 7:  Claim 7 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 8:  Claim 8 is rejected on the same grounds of rejection set forth in claim 4.


Re claim 9:  
(Fig. 6).
Re claim 10:  Claim 10 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 11:  Claim 11 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 12:
Li discloses wherein the PDSCH is received based on a period and an offset for aperiodic ZP CSI-RS (Para.[0007]  Another example of aperiodic CSI-RS is a multi-shot CSI-RS, which is an aperiodic CSI-RS transmitted multiple times. A period and a subframe offset of the multi-shot CSI-RS still need to be configured by a high-layer signaling and indicated by the IE field of subframe config; in this way, the multi-shot CSI-RS is transmitted periodically and Para.[0003]  an RE for transmitting the CSI-RS cannot be used for transmitting the PDSCH; hence, PDSCH rate matching needs to be performed in consideration of the semi-statically configured periodic CSI-RS –as discussed above, the PDSCH is received based on the aperiodic ZP CSI-RS).
Re claim 13:  Claim 13 is rejected on the same grounds of rejection set forth in claim 4.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Li in view of Kakishima does not disclose receiving a single DCI for scheduling the PDSCH in a plurality of slots, wherein the single DCI includes information for triggering aperiodic ZP CSI-RS; wherein the aperiodic ZP CSI-RS triggered by the single DCI is applied to the plurality of slots in which the PDSCH is received; and wherein, based on the information for triggering the aperiodic ZP CSI-RS, the PDSCH is not received in resources related to aperiodic ZP CSI-RS of all the plurality of slots.
The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Li in view of Kakishima reads on the limitations as claimed.  Li discloses receiving a single downlink control information (DCI) for scheduling PDSCH in a plurality of (Para.[0025]  the scheduling information includes an aperiodic zero-power (ZP) CSI-RS indication field that is newly added to the DCI and Para.[0023]  where the number of bits occupied by downlink control information (DCI) in the scheduling information is a maximum number of bits occupied by the DCI that is used to indicate the PDSCH scheduling on a carrier configured with an aperiodic channel state information reference signal (CSI-RS) and Para.[0082]); 
wherein the aperiodic ZP CSI-RS (Para.[0003]  an RE for transmitting the CSI-RS cannot be used for transmitting the PDSCH; hence, PDSCH rate matching needs to be performed in consideration of the semi-statically configured periodic CSI-RS and Para.[0014-0015]  Optionally, the configuring the number of bits occupied by the DCI used to indicate the PDSCH scheduling on each of all carriers corresponding to the to-be-scheduled terminal to be N includes: adding an aperiodic zero-power (ZP) CSI-RS indication field occupying a corresponding number of bits to the DCI of each carrier based on the N and Para.[0026]  Optionally, in a case that the DCI is DCI of a carrier configured with an aperiodic CSI-RS, the step of performing the PDSCH rate matching ), and
wherein, based on the information for (Para.[0003]  an RE for transmitting the CSI-RS cannot be used for transmitting the PDSCH; hence, PDSCH rate matching needs to be performed in consideration of the semi-statically configured periodic CSI-RS and Para.[0014-0015]  Optionally, the configuring the number of bits occupied by the DCI used to indicate the PDSCH scheduling on each of all carriers corresponding to the to-be-scheduled terminal to be N includes: adding an aperiodic zero-power (ZP) CSI-RS indication field occupying a corresponding number of bits to the DCI of each carrier based on the N).
As shown above, Li discloses receiving data on a PDSCH and performing PDSCH rate matching based on DCI.  Li does not explicitly disclose PDSCH rate matching is receiving the PDSCH.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a PDSCH is received because PDSCH rate matching is performed for PDSCH reception.
Li does not explicitly disclose triggering aperiodic and a plurality of slots.  Kakishima discloses triggering aperiodic and a plurality of slots (Para.[0049]  The UE 10 receives the DCI that triggers the aperiodic ZP CSI-RS and receives the aperiodic ZP CSI-RS based on a ZP CSI-RS resource specified using the DCI  and Para.[0054]  The CSI-RS configuration indicates a time/frequency-multiplexing location of the REs associated with the ZP CSI-RS in a slot (subframe)).


In the remarks, Applicant contends Kakishima does not disclose a single DCI that schedules a PDSCH in a plurality of slots and triggers the aperiodic ZP CSI-RS because RRC signaling is used to transmit resource configuration information.  Kakishima does not disclose the PDSCH is not received in resources related to the aperiodic ZP CSI-RS of all the plurality of slots. 
The Examiner respectfully disagrees.  As shown above, Li is relied upon to disclose a single DCI that schedules a PDSCH and information about aperiodic ZP CSI-RS; and the PDSCH is not received in resources related to the aperiodic ZP CSI-RS of all the plurality of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak (US 20190190673) shows a DCI with a trigger for aperiodic NZP CSI-RS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471